        Case: 1:18-cv-01246-CAB Doc #: 4 Filed: 10/02/18 1 of 2. PageID #: 30



                              UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO

 MELINDA DAWSON, individually and on
 behalf of all others similarly situated,
                                                         Case No.: 1:18-cv-01246
                   Plaintiff,

         vs.

 DS Prospecting LLC, a Florida limited
 liability company,

                   Defendant.


                        STIPULATION OF DISMISSAL WITH PREJUDICE

        Plaintiff Melinda Dawson and Defendant DS Prospecting LLC hereby stipulate to the

dismissal of this action with prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

Civil Procedure.

                                             Respectfully submitted,



 /s/ Adam T. Savett (via e-mail authority 10/02/18)      /s/ Patrick W. Skilliter
 Adam T. Savett (VA73387)                                Patrick W. Skilliter (0079629)
 Savett Law Offices LLC                                  Mac Murray & Shuster LLP
 2764 Carole Lane                                        6530 West Campus Oval, Suite 210
 Allentown, PA 18104                                     New Albany, OH 43054
 Telephone: (610) 621 – 4550                             Telephone: (614) 939-9955
 Facsimile: (610) 978-2970                               Facsimile: (614) 939-9954
 adam@savettlaw.com                                      pskilliter@mslawgroup.com
 Attorney for Plaintiff Melinda Dawson                   Attorney for Defendant DS Prospecting, LLC
       Case: 1:18-cv-01246-CAB Doc #: 4 Filed: 10/02/18 2 of 2. PageID #: 31



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true copy of the foregoing was filed on October 2,

2018 and will be served by the Clerk’s CM/ECF System on all counsel of record.


       Dated:                                       /s/ Patrick W. Skilliter
                                                    Patrick W. Skilliter (0079629)
                                                    Attorney for Defendant DS Prospecting,
                                                    LLC
